Citation Nr: 1601751	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-18 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for eczema (previously evaluated as an upper body skin disorder) prior to January 30, 2012.

2.  Whether new and material evidence has been received for the claim of an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had verified active service in the United States Navy from March 1993 to March 1997, as well as apparent additional unverified active duty, active duty for training, and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2014, the Board denied an initial compensable rating for eczema prior to January 30, 2012, and a rating in excess of 30 percent thereafter.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a January 2015 Memorandum Decision and Order, the Court vacated the Board's April 2014 decision as to the claim for a higher initial rating for eczema prior to January 30, 2012, and remanded the claim to the Board for further adjudication.  The Court also affirmed the portion of the Board's April 2014 decision that denied a higher rating for eczema beginning on January 30, 2012.  

In August 2015 the Board remanded the issue of entitlement to a compensable rating for eczema, prior to January 30, 2012 for a retrospective medical opinion.

As discussed below, the Board has assumed jurisdiction of the issue of whether new and material evidence has been received for the claim of an acquired psychiatric disorder pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Veteran filed a timely Notice of Disagreement (NOD) in November 2015 for this issue.  The Board has recharacterized the issue pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The August 2015 Board remand specifically requested that the Veteran be scheduled for an examination to obtain a retrospective medical opinion in order to determine the severity of the Veteran's eczema prior to January 30, 2012 pursuant to Chotta v. Peake, 22 Vet. App. 80 (2008), and Vigil v. Peake, 22 Vet. App. 63 (2008).  The retrospective opinion was to specifically address the Veteran's symptomatology due to service-connected eczema, and opine as to how much the Veteran's entire body, and exposed body areas were affected, and what medication or treatment was used to combat the Veteran's eczema.  

At the September 2015 skin diseases Disability Benefits Questionnaire (DBQ), the examiner did not provide the requested opinion and merely stated that VBMS documentation showed that the Veteran was treated for moderate to severe eczema from January 2012.  Thus, as the requested retrospective opinion was not provided, remand is required.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Veteran was denied service connection for an acquired psychiatric disorder in a September 2015 rating decision; in November 2015 the Veteran supplied a Notice of Disagreement.  No subsequent action, however, was taken such as supplying the Veteran with a Statement of the Case (SOC) in reference to her claim.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC for the issue of whether new and material evidence has been received for the claim of an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue a SOC with respect to the issue of whether new and material evidence has been received for the claim of an acquired psychiatric disorder. The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.

2. Return the claims file to the September 2015 VA dermatology examiner for an addendum opinion.  If the September 2015 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion. 

After reviewing the claims file, the examiner is requested to offer an addendum opinion that specifically addresses the following questions.  To the extent possible, the examiner should describe all manifestations and symptoms of the Veteran's service-connected eczema prior to January 30, 2012.  The examiner should specifically determine the extent of the Veteran's eczema, and treatment for eczema, prior to January 30, 2012, and determine whether the Veteran's eczema was most likely categorized by (A), (B), (C), or (D):

(A) Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and: no more than topical therapy required during the past 12 months.

(B)  At least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of the exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period;

(C) 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.

(D) More than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.

The rationale for any opinion offered should be provided.  The examiner should also specifically discuss the findings detailed in the June 9, 2011 VA dermatology record, to include what percentage of the entire body and/or exposed areas the recorded erythematous scaly plaques affected.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  The examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.
3.  Thereafter, readjudicate the issue of entitlement to an initial compensable rating for eczema (previously evaluated as an upper body skin disorder) prior to January 30, 2012.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




